Brittany J. Finder
Epstein Becker & Green, P.C.
875 Third Avenue
New York, NY 10022
(212) 351-4500
bfinder@ebglaw.com
Attorney Seeking to Terminate Appearance

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- x
MARY L. HARRIS,                          :
                                         :                    ORDER OF TERMINATION OF
                             Plaintiff,  :                    APPEARANCE OF
                  –v–                    :                    BRITTANY J. FINDER, ESQ.
                                         :
NYC HUMAN RESOURCES ADMINISTRATION;      :                    No. 20-CV-02011-JPC
COMMISSIONER STEVEN BANKS; and CITY OF :
NEW YORK,                                :
                                         :
                             Defendants. :
--------------------------------------- x

               I am a former Assistant Corporation Counsel in the Office of James E. Johnson,

Corporation Counsel of the City of New York, attorney for Defendants, City of New York, New

York City Human Resources Administration, and Steven Banks, in the above-captioned action. I

respectfully request, pursuant to Local Civil Rule 1.4, that the Court terminate my appearance as

counsel for Defendants.

               The Office of the Corporation Counsel has represented Defendants throughout the

pendency of this action and continues to do so. See ECF No. 34. I appeared in this action while

an attorney in the Office of the Corporation Counsel by filing a Notice of Appearance on behalf

of Defendants on September 1, 2020. See ECF No. 14. I am no longer affiliated with the Office

of the Corporation Counsel and, as such, I no longer represent the defendants in this matter.

               This action is currently stayed pending resolution of Defendants’ pre-answer

motion to dismiss Plaintiff’s complaint. The termination of my appearance will not affect the
posture of this action before the Court. Accordingly, I respectfully request that my appearance in

this action be terminated.

Dated: New York, New York
       May 4, 2021
                                                     EPSTEIN BECKER & GREEN, P.C.

                                                     By:   /s/_________________________
                                                           Brittany J. Finder
                                                           Epstein Becker & Green, P.C.
                                                           875 Third Avenue
                                                           New York, NY 10022
                                                           (212) 351-4500
                                                           bfinder@ebglaw.com
                                                           Attorney Seeking to Terminate Appearance

The Clerk of Court is respectfully directed to terminate Brittany J. Finder as counsel in this action.

SO ORDERED                                                         6 2021
                                                       Dated: May ___,


___________________________
JOHN P. CRONAN
United States District Judge




                                                 2
